NO. 07-04-0077-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

JANUARY 27, 2005

______________________________


DALE SUE JONES AND STANLEY RAY JONES, APPELLANTS

V.

TED SCOTT, M.D., ET AL., APPELLEES


_________________________________

FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;

NO. 2001-513,918; HONORABLE J. BLAIR CHERRY, JR., JUDGE

_______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.
ORDER REINSTATING APPEAL
	Appellants Dale Sue Jones and Stanley Ray Jones perfected this appeal to
challenge the trial court's judgment dismissing their health care liability claim against
appellees Ted Scott, et al.  By order dated December 3, 2004, this appeal was abated
pursuant to a notice of bankruptcy by the Joneses.  Pending before this Court is Dr. Scott's
motion to reinstate the appeal.  Attached to the motion is a certified copy of an order of 
dismissal with prejudice from the United States Bankruptcy Court for the Western District
of Oklahoma.  Pursuant to Rule 8.3(a) of the Texas Rules of Appellate Procedure, we grant
the motion and reinstate the appeal.
	The clerk's record and reporter's record have both been filed.  Following notice of
bankruptcy and our order of abatement, all appellate timetables were suspended.  Tex. R.
App. P. 8.2.  Per the briefing schedule provided in Rule 38.6, the Joneses' brief is due to
be filed on or before February 28, 2005.  Doctor Scott's brief will be due thirty days after
the Joneses' brief is filed.  
	It is so ordered.
							Per Curiam